Citation Nr: 1422352	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011 and in November 2013, the Board remanded the appeal for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examination in August 2011, an examiner determined that the Veteran's left eye cataract and retinal tear are not caused by his service-connected diabetes, but did not indicate whether either of those conditions are aggravated by the diabetes.  

On VA examination in September 2013, another examiner provided a diagnosis of 'history of retinal hole, left eye, status post laser to retinal hole.'  The examiner determined that this finding is 'not associated' with diabetes.  The examiner also provided a diagnosis of pseudophakia, and noted that this surgery was not performed for diabetic cataracts, but for senile cataracts.  

The opinions are inadequate as they do not specifically address whether either of these two conditions are aggravated by the service-connected diabetes.  Furthermore, the examiner does not address whether the Veteran's left eye posterior vitreous detachment was caused by or related to the service-connected diabetes.

As there has not yet been compliance with the Board's remand directives, and as the record is otherwise insufficient to decide the claim on the merits, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who provided the September 2013 opinion to prepare an addendum to the VA examination report.  If that examiner is unavailable, the claim file must be sent to another VA examiner with appropriate expertise.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

a) The Veteran's left eye cataract (also referred to as pseudophakia) and the left eye retinal tear and/or retinal hole are aggravated by his service-connected type 2, diabetes.

b) The Veteran's left eye posterior vitreous detachment is either caused or aggravated by his service-connected type 2, diabetes.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


